                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                        3:21-cv-138-RJC
                                    3:19-cr-107-RJC-DCK-1

DEVON RAMBERT-HAIRSTON,             )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                         ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

           THIS MATTER is before the Court on Petitioner’s pro se 28 U.S.C. § 2255 Motion to

Vacate Sentence, (Doc. No. 3).

           Petitioner, a license nurse practitioner, was charged in connection with a Medicaid fraud

conspiracy conducted by T.G.T. and J.T., brothers who owned and operated a series of entities that

claimed to provide mental and behavioral health services to at-risk youth including Taylor

Behavioral Health Center (“TBHC”). See (3:19-cr-107 (“CR”) Doc. No. 1). Petitioner, a TBHC

employee, was charged by Bill of Information1 with a single count of money laundering conspiracy

in violation of 18 U.S.C. § 1956(h). (CR Doc. No. 1).

            Petitioner pleaded guilty as charged pursuant to a written Plea Agreement and admitted

that she is, in fact, guilty of the charged money laundering conspiracy. (CR Doc. No. 2 at 1). The

Plea Agreement sets forth Petitioner’s sentencing exposure of a maximum of 10 years in prison.

(CR Doc. No. 2 at 1). The Plea Agreement states that: the Court would consider the U.S.

Sentencing Guidelines; had not yet determined the sentence; any estimate of the sentence that



1
    The Petitioner waived indictment. (CR Doc. No. 8).
                                                         1
Petitioner might receive was a prediction rather than a promise; the Court would have the final

discretion to impose any sentence up to the statutory maximum and would not be bound by the

parties’ recommendations or agreements; and Petitioner would not be permitted to withdraw her

plea as a result of the sentence imposed. (CR Doc. No. 2 at 2). The parties agreed to jointly

recommend: an offense level of 20 because Petitioner was accountable for the underlying health

care fraud scheme and the amount of health care loss known or reasonably foreseeable to Petitioner

was $813,726 pursuant to U.S. Sentencing Guidelines §§ 2S1.1(a)(1) and 2B1.1(b)(1)(H);

Petitioner was a minor participant pursuant to § 3B1.2(b); and the plea entry was timely. (CR Doc.

No. 2 at 2). The parties retained the right to argue their respective positions regarding: any further

reduction under § 3B1.2 for mitigating role; any other specific offense characteristics, cross-

references, special instructions, reductions, enhancements, departures, and adjustments to the

offense level; and departures or variances from the applicable guideline range. (CR Doc. No. 2 at

2). The Petitioner stipulated to the existence of a factual basis to support the guilty plea as set

forth in the Factual Basis filed with the Plea Agreement. (CR Doc. No. 2 at 4). The Plea Agreement

sets forth the rights Petitioner was waiving by pleading guilty including an express waiver of

Petitioner’s right to contest her conviction and sentence in post-conviction motions and on appeal

except for claims of ineffective assistance of counsel or prosecutorial misconduct. (CR Doc. No.

2 at 4). The Plea Agreement provides that “[t]here are no agreements, representations, or

understandings between the parties in this case, other than those explicitly set forth in this Plea

Agreement, or as noticed to the Court during the plea colloquy and contained in writing in a

separate document signed by all parties.” (Doc. No. 2 at 7).

       The Factual Basis that was filed along with the Plea Agreement provides in relevant part:

               Beginning in or about July 2015, and continuing until at least in or about

                                                  2
December 2017, T.G.T. and J.T. conspired with each other and with other persons
known and unknown to the United States Attorney to engage in a scheme to defraud
Medicaid of millions of dollars by submitting false and fraudulent reimbursement
claims for non-existent services, as well as false and fraudulent claims that
misrepresented the services actually provided in order to earn greater
reimbursement than was owed.

        In furtherance of the fraudulent scheme, T.G.T. recruited RAMBERT-
HAIRSTON to serve as the medical director of TBHC beginning at least as early
as July 2015. T.G.T. asked RAMBERT-HAIRSTON to review and sign off on
progress notes reflecting behavior health services ostensibly provided by TBHC to
juvenile Medicaid beneficiaries. RAMBERT-HAIRSTON did not, herself, provide
any medical services to the beneficiaries and only rarely interacted with any
beneficiaries at all.

        The progress notes RAMBERT-HAIRSON reviewed and signed purported
the beneficiaries had been seen by a licensed marriage and family therapist, the
identity of whom is known to the United States Attorney.

        Although RAMBERT-HAIRSTON had provided no services to the
beneficiaries, T.G.T. and J.T. caused the submission of claims to Medicaid that
falsely and fraudulently listed RAMBERT-HAIRSTON as the rendering provider
for services billed by TBHC….. As a result of the fraudulent claims submissions,
Medicaid paid TBHC approximately $33,350.

        TBHC was placed on pre-payment review by DHB on or about August 17,
2016, following an evaluation of claims submitted by TBHC. Thereafter, T.G.T,
J.T., and others continued the fraudulent scheme by submitting false and fraudulent
claims through a series of successive entities. In or about August 2016,
RAMBERT-HAIRSTON agreed to allow T.G.T. and J.T. to submit Medicaid using
her NPI number as the billing provider until other entities owned and operated by
T.G.T. and J.T. could be enrolled as Medicaid providers.

       Between at least in or about September 2016 and continuing to at least in or
about February 2017, T.G.T. and J.T. submitted and caused to be submitted
approximately $1.3 million in fraudulent claims to Medicaid under RAMBERT-
HAIRSTON’s NPI number as both the rendering and billing provider.

       As a result of the fraudulent claims submitted using RAMBERT-
HAIRSTON’s NPI number as both the rendering and billing provider, Medicaid
wired at least $813,726 directly into RAMBERT-HAIRSTON’s State Employees’
Credit Union (“SECU”) account *1005. RAMBERT-HAIRSTON knew these
funds were not derived from any legitimate services she had provided to Medicaid
beneficiaries during the relevant time period and reasonably should have known the
services were not provided by anyone else.

                                        3
              RAMBERT-HAIRSTON arranged for the distribution of the Medicaid
       funds deposited in her SECU account to T.G.T. and T.J. through a series of
       monetary transactions of a value greater than $10,000, including cash withdrawals
       and cashier’s checks, often occurring the same day as the Medicaid deposit. On
       several occasions, RAMBERT-HAIRSTON accompanied T.G.T. to a SECU
       branch in order to arrange cash withdrawals from RAMBERT-HAIRSTON’s
       SECU account *1005 and simultaneous cash deposits into T.G.T.’s SECU account
       *0925.

               The amount of loss known to or reasonably foreseeable by RAMBERT-
       HAIRSTON was $813,726. Between at least in or about September 2016 and
       continuing through at least in or about February 2017, RAMBERT-HAIRSTON
       transferred more than $751,000 in fraudulent proceeds to T.G.T. and J.T., and
       RAMBERT-HAIRSTON kept the remainder.

(CR Doc. No. 3 at 3-4) (paragraph numbers omitted).

       On April 16, 2019, a United States Magistrate Judge conducted a plea hearing pursuant to

Rule 11 at which Petitioner was represented by retained counsel. (CR Doc. No. 39). Petitioner

stated, under oath, that: she wanted the Court to accept her guilty plea to money laundering

conspiracy as charged; she understood the charge, her sentencing exposure, and the consequences

of pleading guilty; she understood the rights she was waiving by pleading guilty; and she was

pleading guilty because she is guilty of the charged offense. (CR Doc. No. 39 at 10-17). Petitioner

further stated that she understood and agreed with the Plea Agreement including the appellate and

post-conviction waivers. (CR Doc. No. 39 at 22-23). She stated that she read the Factual Basis,

discussed it with counsel, understood it, and agreed with it. (CR Doc. No. 39 at 24). Petitioner

stated that nobody threated, intimidated, or forced her to plead guilty; nobody made any promises

of leniency or a light sentence to induce her to plead guilty; and that there were no agreements

other than those contained in the Plea Agreement. (CR Doc. No. 39 at 22-25, 33). Petitioner

confirmed that she had enough time to discuss any possible defense with her attorney and was

satisfied with counsel’s services, stating “[s]he’s wonderful.” (CR Doc. No. 39 at 25).

                                                4
       The Presentence Investigation Report (“PSR”) scored the base offense level as 20 because

Petitioner was held responsible for a loss of $813,726. (CR Doc. No. 16 at ¶ 38). One level was

added pursuant to § 2S1.1(b)(2)(A) because Petitioner was convicted under 18 U.S.C. § 1957. (CR

Doc. No. 16 at ¶ 39). Two levels were deducted because Petitioner was a minor participant, and

three levels were deducted for acceptance or responsibility. (CR Doc. No. 16 at ¶¶ 41, 45, 46).

This resulted in a total offense level of 16. (CR Doc. No. 16 at ¶ 47). Petitioner had zero criminal

history points and criminal history category of I. (CR Doc. No. 16 at ¶ 54). This resulted in an

advisory guideline range of 21 to 27 months’ imprisonment. (CR Doc. No. 16 at ¶ 83).

       A sentencing hearing was held on April 14, 2020. (CR Doc. No. 40). The parties stipulated

to the existence of a factual basis in support of the guilty plea and agreed that the Court may rely

upon the offense conduct set forth in the PSR. (CR Doc. No. 40 at 3). Petitioner confirmed that

she received and reviewed the PSR, understood it, and had adequate time to review it with counsel.

(CR Doc. No. 40 at 3). There were no objections to the PSR and the parties agreed that the correct

advisory guideline range is 21 to 27 months’ imprisonment. (CR Doc. No. 40 at 4).

       The Government moved for a downward departure sentence of between 12 and 18 months’

imprisonment. (CR Doc. No. 26). Defense counsel sought a further downward variance of home

confinement. (CR Doc. No. 24); (CR Doc. No. 40 at 12).

       Petitioner addressed the Court, stating that she had made an “innocent mistake” of allowing

others to use her NPI number. (CR Doc. No. 40 at 13). She claimed that she did not know that

she was laundering money until her attorney informed her of such and that she did not have any

“ill intent.” (CR Doc. No. 40 at 14). Petitioner told the Court that she had tried to withdraw her




                                                 5
plea but that she received a letter from an attorney2 stating that the Court would punish her harshly

if she attempted to do so. (CR Doc. No. 40 at 14). Petitioner further stated that: she was “defrauded

in the media,” which resulted in threats; she was administratively discharged by the military and

was stripped of her security clearance; and her nursing license would be taken away because of

this felony. (CR Doc. No. 40 at 14). Petitioner stated that she signed the Plea Agreement because

she was told that she would go to prison if she failed to sign, and that she did not know “all the

penalties and stuff” when she entered her guilty plea. (CR Doc. No. 40 at 32).

           The prosecutor was “taken aback” because Petitioner had repudiated essential elements of

the money laundering offense to which she pleaded guilty. (CR Doc. No. 40 at 15-16). The

prosecutor outlined the conduct that Petitioner admitted in the Factual Basis and noted that “[m]ost

charitably under these facts you could say that the defendant was willfully blind, but she cannot

not know what is in front of her. Willful blindness is a state of knowledge just like anything else.”

(CR Doc. No. 40 at 17). In response, Petitioner stated that “[i]t’s not willful blindness. Willful

blindness is knowingly. And I didn’t know.” (CR Doc. No. 40 at 30). The Government thus

objected to the three-level reduction for acceptance of responsibility because the Petitioner

changed her position and was refusing to admit even willful blindness. (CR Doc. No. 40 at 33).

           The Court addressed the Petitioner’s claim that she would have received harsher treatment

had she attempted to withdraw her plea, stating that it “would never penalize someone for

withdrawing or even attempting to withdraw a plea….” (CR Doc. No. 40 at 26). However, the

Court went on to state that, “as everybody who practices in this court knows, … there are benefits

that don’t occur if someone doesn’t plead guilty, you don’t get acceptance of responsibility” and




2
    This refers to another lawyer, not Petitioner’s criminal defense attorney. (CR Doc. No. 40 at 14).
                                                             6
that there is always a danger to when someone who asserts their innocence and goes to trial. (CR

Doc. No. 40 at 26). The Court noted that Petitioner’s allocution was in “marked contrast” to the

criminal conduct set forth in the PSR. (CR Doc. No. 40 at 27).

       The Court asked the prosecutor what the Government’s position would have been had

Petitioner moved to withdraw her plea. (CR Doc. No. 40 at 33). The prosecutor stated that the

Government likely would have opposed a motion to withdraw because the facts supported the plea,

Petitioner was represented by counsel, and the Government had planned to call Petitioner in

another case. (CR Doc. No. 40 at 34). The Government noted that Petitioner would no longer be

of any value as a witness because she stated that she had perjured herself before the Magistrate

Judge. (CR Doc. No. 40 at 36).

       The Court granted the Government’s Motion for a downward departure. (CR Doc. No. 40

at 5, 37). The Court also withdrew the three-level reduction for acceptance of responsibility

because such conflicted with Petitioner’s protestations of innocence at the sentencing hearing. (CR

Doc. No. 40 at 37-38). However, the Court considered the § 3553(a) factors and granted a

downward variance of 12 months and one day in prison. (Id.).

       On April 27, 2020, the Court entered a Judgment sentencing Petitioner to 12 months and

one day in prison followed by one year of supervised release. (CR Doc. No. 30) (Judgment); see

(CR Doc. No. 42) (Amended Judgment correcting a clerical error).

       On direct appeal, Petitioner argued that her plea was involuntary because counsel told her

she would go to prison unless she pleaded guilty, her lawyer provided ineffective assistance, and

the Court erred in applying the U.S. Sentencing Guidelines. (4 th Cir. 20-4281, Doc. No. 16). On

October 6, 2020, the Fourth Circuit Court of Appeals affirmed Petitioner’s conviction. United

States v. Rambert-Hairston, 824 F. App’x 179 (4th Cir. 2020). With regards to the plea’s

                                                7
voluntariness, the Fourth Circuit found that Petitioner, at the Rule 11 hearing, “confirmed, without

qualification that her guilty plea did not result from force, threats, intimidation, or promises other

than those contained in the plea agreement” and “lauded the quality of her attorney’s services.”

Id. at 180. The Fourth Circuit thus rejected her uncorroborated claim to the contrary that counsel

“overrode her agency and left her no choice but to plead guilty,” and it affirmed her conviction.

Id. The Fourth Circuit further found that the sentencing challenge was barred by Petitioner’s

appellate waiver and that the claim that counsel rendered ineffective assistance during the plea

proceedings should be brought, if at all, in a § 2255 motion.

        Petitioner filed a “humble request for review…” that was docketed in the instant case as a

§ 2255 petition on March 30, 2021. (Doc. No. 1). The Court issued an Order on April 13, 2021

informing Petitioner of its intent to recharacterize the petition as a § 2255 Motion to Vacate

pursuant to United States v. Castro, 540 U.S. 375, 383 (2003). The Court also informed Petitioner

that the petition was deficient and granted her 30 days to amend. (Doc. No. 2).

        Petitioner filed the instant Amended § 2255 Motion to Vacate on May 5, 2021. 3 (Doc. No.

3). She raises claims of trial court error, ineffective assistance of counsel, and prosecutorial

misconduct.

        II.       SECTION 2255 STANDARD OF REVIEW

        A federal prisoner claiming that her “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to


3
  The docketing date is used because Petitioner failed to certify the date upon which she placed the Motion to Vacate
in the prison’s mail system. See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule);
Rule 3(d), 28 U.S.C.A. foll. § 2255 (addressing inmate filings). The Amended Motion to Vacate was addressed to the
undersigned’s chambers rather than the Clerk’s Office. Petitioner is instructed to direct any further filings to the
Clerk’s Office so that they can be properly processed and docketed.
                                                         8
collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970). The Court also

determines that no response from the Government is required.

        III.     DISCUSSION4

(1)     Trial Court Error

        “[A] guilty plea constitutes a waiver of all nonjurisdictional defects, including the right to

contest the factual merits of the charges.” United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

Thus, after a guilty plea, a defendant may not “raise independent claims relating to the deprivation

of constitutional rights that occurred prior to the entry of the guilty plea.” Blackledge v. Perry, 417

U.S. 21, 29-30 (1974). A defendant is limited “to attacks on the voluntary and intelligent nature of

the guilty plea, through proof that the advice received from counsel was not within the range of

competence demanded of attorneys in criminal cases.” Id.

        The record reveals that Petitioner pleaded guilty knowingly and voluntarily with a full

understanding of her plea’s direct consequences. The Magistrate Judge conducted a thorough Rule

11 colloquy and concluded that Petitioner understood the charge, her sentencing exposure, and the



4
 Petitioner’s Amended § 2255 Motion to Vacate, including attachments, exceeds 200 pages in length. Any sub-claim
or argument not specifically mentioned in this Order has been considered and rejected.
                                                       9
rights she was waiving by pleading guilty. Petitioner stated that she was pleading guilty because

she was guilty of Count One, that she was satisfied with counsel’s services, and that she was not

promised anything or coerced to enter a guilty plea. Moreover, the Petitioner’s knowing and

voluntary guilty plea included an express waiver of her post-conviction rights except for claims of

ineffective assistance of counsel and prosecutorial misconduct.

        The Petitioner’s present claims of non-constitutional error, i.e., that there was insufficient

evidence to support the plea and that the Court did not hold the Government to its burden of proof

regarding intent were waived by the knowing and voluntary guilty plea. Therefore, these claims

are dismissed.5

        The Petitioner further argues that the Court erred by refusing to consider evidence that the

Petitioner attempted to present at the sentencing hearing. This appears to refer to Petitioner’s

allegation that other attorneys told her that the Court would punish her harshly if she attempted to

withdraw her plea.6 At the hearing, Petitioner offered the Court a printout of an attorney email

stating that an attempt to withdraw the plea would be punished harshly. (CR Doc. No. 40 at 33)

(Petitioner at the sentencing hearing stating, “I got it right here if you don’t believe me…”). This

claim was waived by Petitioner’s knowing and voluntary waiver of her post-conviction rights, as

it is not a claim of ineffective assistance of counsel or prosecutorial misconduct. Further, it is

meritless. The Court considered Petitioner’s argument, stated that it would never penalize someone

from withdrawing a plea or attempting to do so, and acknowledged that there are “benefits that

don’t occur if someone doesn’t plead guilty” such as acceptance of responsibility. (CR Doc. No.


5
  Petitioner’s guilty plea, as supported by the Factual Basis, satisfied all the elements of the money laundering
conspiracy, including the knowledge element. See Section (2), infra.
6
 To the extent that the Petitioner attempted to present evidence addressing the money laundering conspiracy charge,
her knowing and voluntary guilty plea to that offense rendered such evidence moot.
                                                        10
40 at 26). An email from an attorney not involved in the Petitioner’s case, opining about what the

Court may do in reaction to a hypothetical motion to withdraw, was speculative and irrelevant to

Petitioner’s case. No error occurred when the Court declined to review it. Therefore, this claim

would be denied even if it were not waived.

       For the foregoing reasons, Petitioner’s claims of trial court error are dismissed because

they were waived by Petitioner’s knowing and voluntary guilty plea and post-conviction waiver

and, alternatively, are meritless.

(2)    Ineffective Assistance of Counsel

       The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel’s representation fell

below an objective standard of reasonableness ... under prevailing professional norms.” Id. at 688.

A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was within

the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86, 104

(2011) (quoting Strickland, 466 U.S. at 689).

       The right to the assistance of counsel during criminal proceedings extends to the plea-

bargaining process. See Missouri v. Frye, 566 U.S. 134 (2012). Thus, criminal defendants are

“entitled to the effective assistance of competent counsel” during that process. Lafler v. Cooper,

566 U.S. 156, 162 (2012) (internal quotation marks omitted); Merzbacher v. Shearin, 706 F.3d

356, 363 (4th Cir. 2013). Where a defendant enters a plea upon the advice of counsel, the

voluntariness of the plea depends on whether counsel’s advice was “within the range of

                                                11
competence demanded by attorneys in criminal cases.” Hill v. Lockhart, 474 U.S. 52, 56 (1985)

(quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). To satisfy Strickland’s prejudice

prong, the defendant must show “there is a reasonable probability that, but for counsel’s errors,

[she] would not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at

59; Meyer v. Branker, 506 F.3d 358, 369 (4th Cir. 2007).

        First, Petitioner contends that counsel coerced her to plead guilty by telling her that she

would go to prison unless she pleaded guilty. This claim was considered by the Fourth Circuit on

direct appeal and it need not be reconsidered in the instant proceeding. United States v. Dyess, 730

F.3d 354, 360 (4th Cir. 2013) (a criminal defendant cannot “circumvent a proper ruling ... on direct

appeal by re-raising the same challenge in a § 2255 motion.”) (quoting United States v. Linder,

552 F.3d 391, 396 (4th Cir. 2009)); see also United States v. Roane, 378 F.3d 382, 396 n. 7 (4th

Cir. 2004) (noting that, absent “any change in the law,” defendants “cannot relitigate” previously

decided issues in a § 2255 motion); Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir.

1976) (holding criminal defendant cannot “recast, under the guise of collateral attack, questions

fully considered by this court [on direct appeal]”).

       Each of Petitioner’s remaining allegations of ineffective assistance of counsel is meritless.

Petitioner complains that she did not know several “severe direct consequences” of the guilty plea

and that she would have insisted on trial had she known that she would: lose her nursing license,

be discharged from the military and lose her security clearance, be excluded from Medicaid,

receive negative media coverage, and suffer negative community reaction. (Doc. No. 3 at 2). For

a plea to be voluntary, “a defendant must be made aware of all of the direct but not the collateral

consequences of a plea.” United States v. Nicholson, 676 F.3d 376, 381 (4th Cir. 2012). A

consequence is collateral if it is “uncertain or beyond the direct control of the court.” Id. As

                                                 12
previously stated, Petitioner’s guilty plea was knowing and voluntary. The Plea’s impact on

Petitioner’s nursing license, military career, Medicaid exclusion, media coverage, and reputation

in the community are collateral consequences that are beyond the direct control of the Court.

Therefore, the Petitioner did not have to be informed of these consequences upon entering her

guilty plea and the fact that they were not mentioned at the Rule 11 hearing had no bearing on the

voluntariness of her plea.

       Petitioner further contends that counsel affirmatively misadvised her that her military

career and nursing license would not be affected by the guilty plea. (Doc. No. 3 at 4). This claim

is refuted by Petitioner’s statement under oath in open court that she was not made any promises

other than those contained in the Plea Agreement. (CR Doc. No. 39 at 22-23). Her present

unsupported contention that counsel promised her that the plea would not affect her nursing or

military career is rejected. Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations

in open court carry a strong presumption of verity. The subsequent presentation of conclusory

allegations unsupported by specifics is subject to summary dismissal, as are contentions that in the

face of the record are wholly incredible.”); see, e.g., United States v. Lemaster, 403 F.3d 216, 221–

22 (4th Cir. 2005) (§ 2255 petitioner’s sworn statements during the plea colloquy conclusively

established that his plea agreement and waiver were knowing and voluntary).

       Next, Petitioner argues that counsel was ineffective for failing to investigate the facts and

law applicable to the case and for telling her that she was willfully blind and “should have known”

that a crime was occurring. (Doc. No. 3 at 8). The elements of money laundering conspiracy under

18 U.S.C. § 1956(h) are: (1) an agreement to commit money laundering existed between one or

more persons; (2) the defendant knew that the money laundering proceeds had been derived from

an illegal activity; and (3) the defendant knowingly and voluntarily became part of the conspiracy.

                                                 13
United States v. Singh, 518 F.3d 236, 248 (4th Cir. 2008). The knowledge element can be proved

by either subjective knowledge that the proceeds were derived from an unlawful source or, under

a willful blindness theory, by evidence that she made herself “deliberately ignorant” of the fact.

United States v. Farrell, 921 F.3d 116, 145 (4th Cir. 2019); United States v. Vinson, 852 F.3d 333,

357 (4th Cir. 2017) (willful blindness doctrine allows the prosecution to “prove knowledge by

establishing that the defendant deliberately shielded himself from clear evidence of critical facts

that are strongly suggested by the circumstances.”); United States v. Schnabel, 939 F.2d 197, 203

(4th Cir. 1991) (explaining that the willful blindness doctrine allows the jury to use circumstantial

evidence to ‘impute the element of knowledge to the defendant if the evidence indicates that he

purposefully closed his eyes to avoid knowing what was taking place.”).

       These elements are satisfied by Petitioner’s admitted conduct as set forth in the Factual

Basis, i.e., that: she agreed to allow T.G.T. and J.T. to submit Medicaid using her NPI number as

the billing provider; Medicaid wired at least $813,726 directly into Petitioner’s bank account;

Petitioner knew these funds were not derived from any legitimate services she had provided to

Medicaid beneficiaries during the relevant time period and reasonably should have known the

services were not provided by anyone else; Petitioner then arranged for the distribution of the

Medicaid funds deposited in her account; and the amount of loss known to or reasonably

foreseeable by her was $813,726. (CR Doc. No. 3 at 3-4). Counsel cannot be deemed ineffective

for advising Petitioner that this admitted conduct satisfies the elements of money laundering

conspiracy, including the knowledge element, because she should have known under the

circumstances that a crime was occurring. Moreover, Petitioner admitted under oath that she

understood the offense and its elements, as explained at the Rule 11 hearing, that she read,

understood, and agreed with the Factual Basis, and that she is guilty of the charged offense of

                                                 14
money laundering conspiracy. Her present unsupported contentions to the contrary are rejected.

See Blackledge, 431 U.S. at 74.

       Petitioner also appears to suggest that counsel should have objected to the prosecutor’s

comments about willful blindness at the sentencing hearing, which amounted to a willful blindness

instruction that risked confusing the requisite knowledge element with negligence. A willful

blindness jury instruction is beside the point; Petitioner pleaded guilty and there was no jury that

could have been confused about willful blindness. The discussion at the sentencing hearing was

precipitated by the Petitioner’s claim that she did not know she was doing anything wrong. The

ensuing discussion, including the Government’s references to willful blindness, addressed how the

Petitioner’s admitted conduct satisfied the knowledge element of money laundering conspiracy.

There was no risk of confusion or error to which counsel should have objected under these

circumstances.

       Finally, Petitioner argues that counsel was ineffective for failing to file a motion to

withdraw the guilty plea. Petitioner entered a knowing and voluntary guilty plea pursuant to Rule

11, then came to regret that decision and asked counsel about withdrawing her guilty plea. A

motion to withdraw at that point had a low chance of success and risked: loss of the three-level

reduction for acceptance of responsibility; the loss of a downward departure motion by the

Government; a PSR enhancement for perjury; and reindictment on more serious charges. See (CR

Doc. No. 40 at 17-18) (the prosecutor noted that “it was a gift in this case that the government

charged and agreed to a money laundering charge and not a fraud charge.”). Further, the Plea

Agreement and Factual Basis could have been admitted at a subsequent trial and would have easily

led to Petitioner’s conviction. Counsel’s advice that Petitioner should not attempt to withdraw her

guilty plea under these circumstances was sound. See, e.g., United States v. Ram, 2013 WL

                                                15
4648497, at *4 (E.D. Va. Aug. 29, 2013) (counsel was not deficient for advising defendant to

withdraw his motion to withdraw the guilty plea due to the low chance of success, the risk of losing

credit for acceptance of responsibility, and the ease of conviction at a subsequent trial). Further,

counsel’s advice that Petitioner should hire another lawyer if Petitioner no longer trusted counsel,

was also sound and cannot be construed as coercive.

       Petitioner has failed to demonstrate that counsel’s performance was deficient in any way.

Nor has she demonstrated prejudice, i.e., a reasonable probability that a more favorable outcome

would have resulted had counsel not performed deficiently. Accordingly, Petitioner’s claims of

ineffective assistance of counsel are denied.

(3)    Prosecutorial Misconduct

       In the Fourth Circuit, “[t]he test for reversible prosecutorial misconduct generally has two

components: that ‘(1) the prosecutor’s remarks or conduct must in fact have been improper, and

(2) such remarks or conduct must have prejudicially affected the defendant’s substantial rights so

as to deprive the defendant of a fair trial.’” United States v. Mitchell, 1 F.3d 235, 240 (4th Cir.

1993) (quoting United States v. Brockingham, 849 F.2d 872, 875 (4th Cir. 1988)) (internal citations

omitted).

       First, Petitioner contends that there was insufficient evidence to support the guilty plea,

and that the Government’s misstatement and misapplication of the law regarding money

laundering conspiracy in a healthcare fraud scheme resulted in a wrongful conviction. This

argument is premised on Petitioner’s contention that she was unaware of the fraudulent scheme

conducted by others. However, the conduct to which she admitted in the Factual Basis was

sufficient to satisfy the elements of the offense as discussed in Section (2), supra. Her present

unsupported contention that Government misstated the facts and the law is rejected.

                                                16
       Second, Petitioner contends that the Government falsely stated at the sentencing hearing

that Petitioner reasonably should have known that the Medicaid services were not provided and

that she was, at the very least, willfully blind. The prosecutor’s reference to willful blindness was

in response to Petitioner’s contention that she lacked knowledge that a crime was occurring. The

prosecutor appropriately argued that Petitioner’s admitted conduct in the Factual Basis satisfied

the willful blindness standard. See Section (2), supra. These comments did not misstate

Petitioner’s admitted conduct or the applicable law, and no misconduct occurred.

       Third, Petitioner contends that the prosecutor improperly stated his personal opinion,

repeatedly stating “I think” and “I believe” at the sentencing hearing, rather than producing

evidence of Petitioner’s guilt. This argument is misguided because Petitioner’s knowing and

voluntary guilty plea relieved the Government of its burden of proof; it was not required to come

forward with evidence of her guilt at the sentencing hearing. Moreover, the Government was

blindsided by Petitioner’s claim of innocence at the sentencing hearing. The ensuing discussion

including “I think” and “I believe” appropriately conveyed the Government’s position in light of

this new development in the case, and conveyed what its position would likely have been had

Petitioner moved to withdraw her guilty plea prior to sentencing. Petitioner’s attempt to equate

this discussion with the Court to an improper closing argument before a jury is misguided.

Moreover, Petitioner’s contention that the prosecutor’s statements at the sentencing hearing

somehow prejudiced her is conclusory and speculative. Although the Government successfully

petitioned the court not to grant the three-level reduction for acceptance of responsibility, this was

supported by the Petitioner’s change in position and refusal to acknowledge her guilt. However,

the Court nevertheless imposed a downward variance sentence to just one year and one month in

prison. Petitioner has failed to identify any misconduct or prejudice.

                                                 17
          Next, Petitioner contends that the Government engaged in misconduct by slandering her in

the media and failing to correct the erroneous press release. This appears to refer to the portion of

a press release that was issued prior to Petitioner’s sentencing, stating that Petitioner “admitted to

falsifying patient records” that were used to submit fraudulent reimbursement claims to Medicaid.

See (Doc. 3-1 at 119-20); see also (Doc. No. 3-1 at 121-22). Petitioner’s claim of prosecutorial

misconduct is insufficient because she fails to explain how the press release prejudiced her

substantial rights in the criminal case. The press release was not considered at sentencing and did

not otherwise affect Petitioner’s substantive rights. Therefore, assuming arguendo that the press

release contained inaccurate information, such provides no basis for § 2255 relief.

          Finally, Petitioner cites statistics regarding guilty pleas, wrongful convictions, and

prosecutorial misconduct in white-collar crime cases. Her supposition that prosecutorial

misconduct must have occurred in the instant case is too vague, conclusory, and speculative to

support relief. Dyess, 730 F.3d at 359 (“vague and conclusory allegations contained in a § 2255

petition may be disposed of without further investigation by the district court.”).

          Petitioner has failed to demonstrate that any prosecutorial misconduct occurred and,

therefore, these claims are denied.

          IV.    CONCLUSION

          In sum, Petitioner’s § 2255 claims are vague and conclusory, waived, and meritless. For

the foregoing reasons, the Amended § 2255 Motion to Vacate is dismissed with prejudice and

denied.

          IT IS, THEREFORE, ORDERED that:

          1.     Petitioner’s Amended Motion to Vacate, Set Aside or Correct Sentence under 28

                 U.S.C. § 2255, (Doc. No. 3), is DISMISSED with prejudice and DENIED.

                                                 18
2.   IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

     Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

     appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

     (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

     jurists would find the district court’s assessment of the constitutional claims

     debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

     denied on procedural grounds, a petitioner must establish both that the dispositive

     procedural ruling is debatable and that the petition states a debatable claim of the

     denial of a constitutional right).

3.   The Clerk is instructed to close this case.




                                   Signed: May 24, 2021




                                          19
